DETAILED ACTION
Note: The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This action is responsive to the set of claims received on 30 June 2020. Claims 1-14 are currently pending.
Drawings
The drawings received on 30 June 2020 are accepted by the examiner.
Claim Objections
Claim 10 is objected to because of the following informality:
In line 6, it appears that the phrase “wherein the distraction includes” should read “wherein the distraction screw includes.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 8 is rejected under 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention.
Claim 8 recites the limitation “a pair of pivot points.” Claim 1 previously requires that the distraction screw include "a first and second pivot point.” It is unclear as to if 
Note: For examination purposes, claim 8 will be treated as reading "wherein the cannulated linkage comprises the first and second pivot point."
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 7 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 and 12 of U.S. Patent No. 9,579,136. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claims 1, 3-5 and 7-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-7 of U.S. Patent No. 10,130,408. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-4 and 7-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Ainsworth et al. (U.S. Patent Application Publication 2007/0168036).
Regarding claims 1-4 and 7-9, Ainsworth et al. disclose (as to claim 1) a surgical method comprising creating a first hole (i.e. hole defined by portion of 212 extending through 116, see Figure 2C) through a first vertebral body (308, see paragraphs 0125 and 0177); creating a second hole (i.e. hole defined by portion of 212 extending through 216, see Figure 2C) through a second vertebral body (304, see paragraphs 0125 and 0177); inserting a distraction screw (300) through the first hole and into the second hole (see paragraphs 0132 and 0178), wherein the distraction screw includes a proximal portion (i.e. portion defined by 344 and 420) capable of being secured to a first vertebra (see Figure 4), a distal portion (i.e. portion defined by 340 and 2372) capable of being secured to a second vertebra (see Figure 4), and an intermediate portion (900) coupled to the proximal and distal portions and capable of being positioned in an intervertebral space (see Figure 4), and wherein the distraction screw includes a first (i.e. point defined by the center of 904 which overlaps and includes 912) and second (i.e. point defined by the center 908 which overlaps and includes 912) pivot point capable of enabling distraction between two adjacent vertebrae (see Figure 4), wherein (as to claim 2) the first hole is angled (i.e. relative to the anterior surface of 308, see Figure 2C) and the second hole is straight (i.e. relative to the first hole, see Figure 2C), wherein (as to claim 3) the distraction screw comprises a shank portion (i.e. shank defined by 340, 344, 420, 900 and 2372) and a head portion as to claim 4) the shank portion comprises a first semi-rigid portion (2376, i.e. semi-rigid due to the spring shape) and a second semi-rigid portion (916, i.e. semi-rigid due to the spring shape) separated by a rigid portion (904), wherein (as to claim 7) the intermediate portion comprises a cannulated linkage (912, see paragraph 0311), wherein (as to claim 8) the cannulated linkage comprises the pair of pivot points, and wherein (as to claim 9) the cannulated linkage helps to restore a damaged disc height (i.e. the entire screw helps to restore a damaged disc height, see paragraph 0055) (see Figures 1-50 and paragraphs 0122-0314).
Regarding claims 10-13, Ainsworth et al. disclose (as to claim 10) a surgical method comprising creating a first hole (i.e. hole defined by portion of 212 extending through 116, see Figure 2C) through a first vertebral body (308, see paragraphs 0125 and 0177); creating a second hole (i.e. hole defined by portion of 212 extending through 216, see Figure 2C) through a second vertebral body (304, see paragraphs 0125 and 0177); and inserting a distraction screw (300) through the first hole and into the second hole (see paragraphs 0132 and 0178), wherein the distraction screw is formed of at least one threaded portion (340 or 344) and at least one non-threaded portion (900), wherein the distraction screw includes a proximal portion (i.e. portion defined by 344 and 420) having threads (see Figure 6) and capable of being secured to a first vertebra (see Figure 4), a distal portion (i.e. portion defined by 340 and 2372) having threads (see Figure 6) and capable of being secured to a second vertebra (see Figure 4), and an intermediate portion (900) coupled to the proximal and distal portions, and wherein the intermediate portion includes a first (i.e. point defined by the center of 904 which overlaps and includes 912) and second (i.e. point defined by the center 908 which , wherein (as to claim 11) the distraction screw is inserted at an oblique angle (i.e. oblique with respect to the anterior face of 308 as best seen in Figure 308) into the first hole and at an oblique angle (i.e. oblique with respect to the anterior face of 308 as best seen in Figure 308) into the second hole, wherein (as to claim 12) the distraction screw comprises a proximal end (344), a distal end (340) and a connecting assembly (i.e. assembly defined by 420, 900 and 2372) therebetween (see paragraphs 0132 and 0178), and wherein (as to claim 13) the distraction screw comprises a cannulated actuator (912, see paragraph 0311) (see Figures 1-50 and paragraphs 0122-0314).
Allowable Subject Matter
Claims 6 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY E WAGGLE, JR whose telephone number is (571)270-7110. The examiner can normally be reached TEAPP: Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LARRY E WAGGLE, JR/Primary Examiner, Art Unit 3775